                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 DANIELLE C. MILLER
                      Nevada Bar No. 9127
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789
                      Attorneys for Defendants
                    6 University Medical Center of Southern
                      Nevada and John Espinoza
                    7

                    8                                    UNITED STATES DISTRICT COURT

                    9                                        DISTRICT OF NEVADA

                   10                                                 ***

                   11 DANIEL SMALL, CAROLYN SMALL.                      CASE NO. 2-13-cv-0298-APG - PAL
                      WILLIAM CURTIN, DAVID COHEN,
                   12 LANETTE LAWRENCE, and LOUISE
                      COLLARD, Individually, and on Behalf of All       STIPULATION AND [PROPOSED]
                   13 Other Persons Similarly Situated,                 ORDER TO STAY AND PROPOSED
                                                                        BRIEFING SCHEDULE
                   14                      Plaintiffs,

                   15             vs.

                   16 UNIVERSITY MEDICAL CENTER OF
                      SOUTHERN NEVADA; a political
                   17 subdivision of Clark County, State of Nevada,
                      CLARK COUNTY, a political subdivision of
                   18 the State of Nevada, and JOHN ESPINOZA,
                      an individual.
                   19
                                     Defendants.
                   20

                   21            IT IS HEREBY STIPULATED AND AGREED BETWEEN Plaintiffs DANIEL SMALL,
                   22 CAROLYN SMALL, WILLIAM CURTIN, DAVID COHEN, LANETTE LAWRENCE, and

                   23 LOUISE COLLARD, and Defendants UNIVERSITY MEDICAL CENTER OF SOUTHERN

                   24 NEVADA and JOHN ESPINOZA (collectively referred to as “the Parties”) by and through their

                   25 respective counsel, as follows:

                   26            On October 30, 2018, the Court granted the Parties’ Stipulation to Extend Briefing
                   27 Schedule regarding the Parties’ Responses to the pending Motions for Summary Judgment. (ECF

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4832-5850-9184.1
ATTORNEYS AT LAW
                    1 No. 346). Pursuant to such, the deadline to file Responses was extended to December 4, 2018.

                    2 (Id.)

                    3            On November 5, 2018, Magistrate Leen granted Plaintiffs’ Revised Application for Costs

                    4 and Attorneys’ Fees. (ECF No. 347). Pursuant to such, Magistrate Leen ordered UMC to pay

                    5 Plaintiffs’ attorneys’ fees and costs by December 5, 2018. (Id.) The deadline to file an Objection

                    6 to the Order granting Plaintiffs’ Revised Application for Costs and Attorneys’ Fees is November

                    7 19, 2018.

                    8            The Parties are engaged in settlement negotiations. To facilitate continued settlement

                    9 negotiations, the Parties hereby stipulate and agree that this matter be stayed for all purposes for

                   10 sixty (60) days.

                   11            The Parties further stipulate and agree that upon the expiration of sixty (60) days, the

                   12 Parties’ shall have twenty-one (21) days to file Responses to the pending Motions for Summary

                   13 Judgment.

                   14            The Parties further stipulate and agree that UMC shall have until December 3, 2018, to file

                   15 an Objection to the Order granting Plaintiffs’ Revised Application for Costs and Attorneys’ Fees.

                   16 (ECF No. 347). Plaintiffs shall have fourteen (14) days upon the expiration of the sixty (60) day

                   17 stay to file a response to UMC’s Objection to the Order granting Plaintiffs’ Revised Application

                   18 for Costs and Attorneys’ Fees.
                   19            Counsel for the Parties have met and conferred regarding an agreed stay; met and

                   20 conferred regarding an extension of the briefing schedule for the Parties’ Responses; and, met and

                   21 conferred regarding an extension of the deadline to file an Objection to the Magistrate’s Order

                   22 granting Plaintiffs’ Revised Application for Costs and Attorneys’ Fees.

                   23            THEREFORE, the Parties hereby respectfully stipulate and request:

                   24            1.        That this matter be stayed sixty (60) days for all purposes.

                   25            2.        That upon the expiration of sixty (60) days, the Parties’ shall have twenty-one (21)

                   26 days to file Responses to the pending Motions for Summary Judgment.

                   27            3.        That UMC shall have an extension to December 3, 2018, to file an Objection to the

                   28 Order granting Plaintiffs’ Revised Application for Costs and Attorneys’ Fees.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4832-5850-9184.1                                     2
                    1            4.        Plaintiffs shall have fourteen (14) days upon the expiration of sixty (60) day stay to

                    2 file a response to UMC’s Objection to the Order granting Plaintiffs’ Revised Application for Costs

                    3 and Attorneys’ Fees.

                    4            IT IS SO STIPULATED.

                    5 DATED this 16th day of November, 2018.                     DATED this 16th day of November, 2018.

                    6 __Marc Godino ____________________                         _Danielle C. Miller_________________
                    7 Jon A. Tostrud, Esq. (pro hac vice)                        Robert W. Freeman, Esq.
                      Anthony Carter, Esq. (pro hac vice)                        Nevada Bar No. 3062
                    8 TOSTRUD LAW GROUP                                          Danielle C. Miller, Esq.
                      1925 Century Parkway East, Suite 2125                      Nevada Bar No. 9127
                    9 Los Angeles, California 90067                              LEWIS BRISBOIS BISGAARD
                                                                                 & SMITH LLP
                   10
                      Marc L. Godino, Esq. (pro hac vice)                        6385 S. Rainbow Blvd, Suite 600
                   11 Kevin F. Ruf, Esq. (pro hac vice)                          Las Vegas, Nevada 89118
                      GLANCY PRONGAY & MURRAY LLP                                Attorneys for Defendants
                   12 1925 Century Park East, Suite 2100                         University Medical Center of Southern Nevada
                      Los Angeles, California 90067                              And John Espinoza
                   13
                      David C. O’Mara, Esq.
                   14
                      Nevada Bar No. 8599
                   15 William M. O’Mara, Esq.
                      Nevada Bar No. 837
                   16 THE O’MARA LAW FIRM. P.C.
                      311 East Liberty Street
                   17 Reno, Nevada 89501

                   18
                      RAYMOND B. WALTON, ESQ, (pro hac)
                   19 LAW OFFICES OF RAYMOND B. WALTON
                      33811 Violet Lantern
                   20 Dana Point, California 92629

                   21 JOSEPH MOTT, ESQ.

                   22 REMPFER MOTT LUNDY, PLLC
                      10091 Park Run Drive, Ste. 200
                   23 Las Vegas, Nevada 89145
                      Attorneys for Plaintiffs
                   24

                   25            IT IS SO ORDERED.
                   26                      DATED this ___ day of _________, 2018.
                   27
                                                                         UNITED
                                                                         U.S.     STATES
                                                                              DISTRICT    DISTRICT
                                                                                       COURT        JUDGE
                                                                                                JUDGE
                   28
LEWIS                                                                    Dated: November 20, 2018.
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4832-5850-9184.1                                     3
